Citation Nr: 0314491	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to service connection for hypertension as 
secondary to medicine taken for his service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued in 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a November 1999 VA Form 21-4138, the veteran requested an 
RO hearing.  Since there was no indication in the record that 
the veteran had withdrawn or acquiesced to a withdrawal, the 
Board, in April 2003 letter, asked the veteran to clarify 
whether he still wanted a hearing and, if he did, what type 
of hearing.  If he did not respond within 30 days of the date 
of the letter, the Board notified the veteran that it would 
be assumed that he did not want to hearing.  The veteran did 
not respond; so his hearing request is deemed withdrawn and 
the Board will proceed appellate consideration.  38 C.F.R. 
§ 20.704 (d) (2002).  

REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  A 
remand in this case is required to comply with the notice and 
duty to assist provisions contained in the VCAA.  VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  A remand in this case is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issues addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA with regard to the increased rating 
claim.

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The Board observes that the veteran 
has indicated that he received treatment for hypertension 
from Stacey Greenert, M.D. and G. E. Scudder, M.D. and signed 
authorizations for release of information to VA.  But it 
appears the RO did not ask these physicians for copies of 
their records.  The duty to assist includes obtaining 
pertinent non-VA and VA treatment records.  The Board feels 
that another attempt should be made by the RO to ask the 
veteran to identify and sign releases for health care 
providers that treated him for his hypertension and/or 
malaria since his discharge from service and should obtain 
missing non-VA and VA treatment records, in particular ones 
from Drs. Greenert and Scudder.  The veteran maintains that 
the medicine taken for his service-connected malaria caused 
his hypertension.  Since the veteran has not been afforded an 
examination to ascertain the nature and extent of his malaria 
and the record shows that the veteran has been diagnosed with 
hypertension, the veteran will be afforded examinations to 
provide an opinion as to the extent of his malaria and 
whether his hypertension may be related to service, to 
include due to medication taken for malaria.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Therefore, for these reasons, a remand is 
required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
malaria and/or hypertension since his 
discharge from service in September 1945 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  In 
particular, the RO should obtain missing 
records from Drs. Greenert and Scudder.  
If records are unavailable, please have 
the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded infectious disease 
and cardiovascular examinations to 
determine the nature and extent of the 
veteran's service-connected malaria and 
to ascertain the etiology of the 
veteran's hypertension.  All indicated 
tests or studies deemed necessary should 
be done.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations, and the 
report(s) should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

First, the infectious disease examiner 
should indicate whether the veteran's 
malaria is active either by symptoms 
compatible with malaria or through the 
identification of malarial parasites in 
blood smears.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.

Then, after associating the infectious 
disease examination report with the 
claims file, the veteran should be 
examined by a cardiovascular examiner to 
clarify the nature, time of onset, and 
etiology of the veteran's hypertension.  
Then, the examiner is requested to review 
all pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: whether the veteran's hypertension is 
etiologically related to the veteran's 
period of active duty and whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder, 
was caused, or aggravated, by his 
service-connected malaria to include 
medication taken for his malaria, or is 
an age-related disorder.  The claims file 
indicates that the veteran was treated 
for malaria in November 1945 following 
service in the Pacific Theater during 
World War II.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.  

3.  The RO must review the entire file 
and ensure for the issues on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
increased rating and service connection 
claims.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to further develop the appellant's claims and 
to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of the claims.  38 
C.F.R. § 3.655 (2002).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




